Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to the application filed on 10/29/2018 in which Claims 26-45 are presented for examination.
Drawings
The applicant’s drawings submitted on 10/29/2018 are acceptable for examination purposes. 

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 33, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44 and 45 been renumbered 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46 and 47


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 29-31 and 38-46  are rejected under 35 U.S.C. 103 as being unpatentable over Touboul U.S. Publication No. 20140090046 A1 in view of Goodman (US 20070039038 A1) 
As to claim 26, Touboul discloses peripheral of communication (Touboul Fig. 3 step 345b) [Mobile security system] with a data network utilizing the internet protocol (Touboul Fig. 3 step 3330), which comprises: a connector to mechanically connect and establish a removable wired communication between the peripheral and the portable terminal (Touboul [0047]) [if the mobile device 310 wishes to connect to the internet 330 via a WiFi connection, the adapters/ports/drivers 505 may be connected to the PCI port, USB port or PCMCIA port of the mobile device 310. See also, Fig. 10C (In FIG. 10C, the mobile device 310 is coupled to the mobile security system 345 via NIC cards 1040 and 1045. The mobile security system 345 receives internet traffic from the internet 330 via its NIC card 1045. The mobile security system 345 scans, cleans and forwards the internet traffic wirelessly via the NIC cards 1040 and 1045 to the mobile device 310. Other connection architectures are also possible)], a first wired bidirectional communicator with the (Touboul [0030]) [the mobile security system 345 effectively acts as a mobile internet gateway on behalf of the mobile device 310c. See also, Fig. 10 B-C], a second wired bidirectional communicator with a data storage peripheral (Touboul [0047]) [network connection module 525 enables network connection, e.g., to the internet 330 or the intranet 315 via network communication hardware/software including WiFi; Fig. 5(525): Network connection module of the mobile security system. Fig. 10B (1025-1030)], a unit securing the communication between the portable terminal and the data network (Touboul Fig. 5 (575) [0046]) [the mobile security system 345 copies the kernel and security applications (a fresh unchanged copy) from read only memory 570 to random access memory 575. This causes a clean version of the OS and applications to be loaded into random access memory 575], this communication being established between the first and the second communicators (Touboul [0047]) [Using the network connection module 425, the mobile security system 345 may communicate with the network as a secure gateway for the mobile device 310], the communicators and the security unit being embedded in a single housing removable from the portable terminal (Touboul [0031]) [each mobile security system 345 may be miniature server ; Fig. 3 (345b), [0047] “the adapters/ports/drivers 505 may be connected to the PCI port, USB port or PCMCIA port of the mobile device 310”]
It is noted that Touboul does not explicitly disclose the security unit comprising an autonomous DNS system which compares a recorded address corresponding to a domain name with a domain address received from an external DNS activated by the 
However, Goodman discloses the security unit comprising an autonomous DNS system which compares a recorded address corresponding to a domain name with a domain address received from an external DNS activated by the data network (Goodman Pa. [0049]) [A Domain Name System (DNS) server maintains records for network domains, and when an email is received by an inbound mail server, the server can look up the published DNS record of the domain from which the email is originated to determine whether an IP (Internet protocol) address of a service provider corresponding to the domain matches a network domain on record], wherein if these two addresses are different (Goodman Pa. [0056]) [These include the domain that the communication (e.g., email) is allegedly from, any specified reply-to domain (which may be different than the from domain), domains listed in a display name, domains in the text of the message, domains in links in the message, and domains in email addresses in the message], the communication with the data network is interrupted (Goodman Pa. [0037]) [the client device 204 queries the data center 202 before each domain is visited to determine whether the particular domain is a known or suspected phishing domain. A response to such a query can also be cached. If a user then visits or attempts to visit a known or suspected phishing domain, the user can be blocked or warned]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Goodman to the device protection system of Touboul would have yield predictable (Goodman Pa. [0003]])

As to claim 27, Touboul discloses in which the security unit comprises a firewall filtering packets, received from the data network and meant to be transmitted to the portable terminal, comprising a processing unit configured to execute a firewall software (Touboul [0033]) [in FIG. 8. Operating on the lower OSI layers and doing TCP/IP packets analysis only (by screening firewall or router packets)]

As to claim 29, Touboul discloses in which the first communicator comprises a USB connector (Touboul [0011]) [The connection mechanism may include at least one of a USB connector]

As to claim 30, Touboul discloses in which the second communicator comprises an Ethernet connector (Touboul [0011]) [an Ethernet connector]

As to claim 31, Touboul discloses in which the second communicator comprises an antenna functioning according to the 802.11 standard also known as "Wi-Fi" (Touboul [0011]) [The network connection module may include a network interface card that implements WiFi]

As to claims 38-40, Touboul discloses that comprises a battery supplying power to the electronic circuits of the peripheral; in which the electronic circuits of the ; which comprises an electrical power storage unit connected to at least one electronic circuit of the peripheral (Touboul [0072]) [a small battery may be included with the mobile security system 345. This battery may be charged by the USB connection during runtime or using the power adapter at any time]

As to claim 41, Touboul discloses which comprises an activator for activation authorization (Touboul [0056]) [while connecting to the security administrator 325 and via an encrypted and authenticated connection] of the peripheral configured to activate the peripheral when an information determined by the activator corresponds to a predetermined activator (Touboul [0061]) [devices 345 being activated may poll the server, e.g., the security administrator 325, for routing table updates. Many other updating techniques are also possible]


As to claim 42, Touboul discloses in which the activator utilizes:  an interface for entering a password, - a near-field communication antenna or configured to receive data via the Bluetooth technology, - a sensor of the biometric data of a user and/or - the first communicator to receive an identifier from the portable terminal (Touboul [0081]) [the data contains a password-type field]
 
As to claim 43, Touboul discloses which comprises an electrical power storage unit connected to at least one electronic circuit of the peripheral and configured, when (Touboul [0053]) [the mobile device 310 using for example the USB cable (for both power and USB connection creation]

As to claim 44, Touboul discloses in which the electricity stored in the storage unit is transmitted to each said circuit depending on a command received via the second communicator (Touboul [0053]) [the mobile device 310 using for example the USB cable (for both power and USB connection creation]

As to claim 45, Touboul discloses in which the electricity stored in the storage unit is transmitted to each said circuit when a detector for detecting of an integrity anomaly of the peripheral detects the presence of an integrity anomaly (Touboul [0009]) [a mobile device can be protected by greater security and possibly by the same level of security offered]

As to claim 46, Touboul discloses which comprises a unit securing the communication between the portable terminal and the data storage peripheral or the data network, this communication being established between the first and the second communicators, the security unit comprising a data encryptor being sent by the second communicator and a decryptor for decrypting the data received by second communicator (Touboul [0056]) [security application updates may be implemented only from within the enterprise 540 while connecting to the security administrator 325 and via an encrypted and authenticated connection]
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Touboul U.S. Publication No. 20140090046 A1 in view of Goodman (US 20070039038 A1) in further view of Heiderscheit US 7779458 B1.
As to claim 28, the combination of Touboul and Goodman does not explicitly disclose which comprises in the removable housing, a geo- locator for geo-localizing the peripheral, the firewall being configured to block the packets received when the geo-localization of the peripheral is not within a predetermined geographical area.
However, Heiderscheit discloses which comprises in the removable housing, a geo- locator for geo-localizing the peripheral, the firewall being configured to block the packets received when the geo-localization of the peripheral is not within a predetermined geographical area (Heiderscheit Col. 2 lines 15-45) [plurality of mobile nodes are communicatively coupled with each other for allowing data packets to be transferred between the source network and the destination system. In addition, at least one firewall is communicatively coupled with the destination system and at least one of the plurality of mobile nodes for monitoring data packet exchange between the source network and the destination system. The at least one firewall utilizes at least geographical location as a controlling parameter for regulating data packet exchange as the destination system travels through zones or areas associated with varying degrees of threat]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Heiderscheit to the device protection system of Touboul and Goodman would have yield predictable results and resulted in an improved system, namely, a system that (Heiderscheit Col. 1])

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Touboul U.S. Publication No. 20140090046 A1 in view of Goodman (US 20070039038 A1) in further view of REIDT US 20170150297 A1.
As to claim 32, the combination of Touboul and Goodman does not explicitly disclose configured to send upon connection with the portable terminal, a deactivation command of a means of wireless communication of the portable terminal.  
However, REIDT discloses configured to send upon connection with the portable terminal, a deactivation command of a means of wireless communication of the portable terminal (REIDT Pa. [0034]) [simply deactivate the radio module 12 such that the wireless connection between the tablet PC 14 and the radio module 12 is broken]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by REIDT to the device protection system of Touboul and Goodman would have yield predictable results and resulted in an improved system, namely, a system that would transmit data to the communication device via the wireless interface in a data transmission process, and to initiate breaking a connection between the display apparatus and the communication device (REIDT Pa. [0004]])
Claims 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Touboul U.S. Publication No. 20140090046 A1 in view of Goodman (US 20070039038 A1) in further view of Buckingham US 20060164205 A1.
As to claim 33, the combination of Touboul, Goodman does not explicitly disclose an electronic lock preventing the operation of the peripheral and - a mechanism for unlocking the lock.  
However, Buckingham discloses an electronic lock preventing the operation of the peripheral and a mechanism for unlocking the lock (Buckingham Pa. [0019]) [the control electronics 14 may actuate a mechanism in the lock to open or close the lock to correspondingly lock or unlock the door 14 or the electronics 14 may set the lock to active or inactive status]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Buckingham to the device protection system of Touboul and Goodman would have yield predictable results and resulted in an improved system, namely, a system that would provide a mechanism selectively activating or deactivating an electronic lock device (Buckingham Pa. [0002])

As to claim 34, the combination of Touboul, Goodman and Buckingham in which the mechanism for unlocking is biometrical (Buckingham Pa. [0037]) [by way of biometric means such as a fingerprint scan, a retinal scan, etc] See also before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Buckingham to the  (Buckingham Pa. [0002])

As to claim 36, the combination of Touboul, Goodman and Buckingham in which the communicator is configured to, once an internet connection is validated, establish a data tunnel between the server and the peripheral (Touboul [0056]) [while connecting to the security administrator 325 and via an encrypted and authenticated connection]

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Touboul U.S. Publication No. 20140090046 A1 in view of Goodman (US 20070039038 A1) in further view of Callahan US 20200036707 A1.
As to claim 47, claim 15 recites the claimed that contain respectively similar limitations as claim 26; therefore, it is rejected under the same rationale. 
It is noted that the combination of Touboul and Goodman does not disclose the aspect of “identifier on a blockchain”
However, Callahan discloses implementation, the DID identifier 2202 is stored as a transaction on the blockchain (Pa. [0198])
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Callahan to the device protection system of Touboul and Goodman would have yield  (Callahan Pa. [0002])

Allowable Subject Matter
Claims 35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 35. Peripheral according to claim 26, in which the second communicator is configured when a connection to the internet is established, to: - obtain the server identification from a data server, - receive the peripheral update files, the peripheral being configured to update depending on the files received and - send, to the server, an information representing the path taken, by a data packet sent by the second mean of communication, to reach the server the server being configured to validate or invalidate the connection depending on the path information transmitted.  

Claim 37. Peripheral according to claim 26, in which the volume is smaller than thirty-five cubic centimeters.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491